Citation Nr: 1448847	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1973 to June 1976, from March 1983 to January 1987, and from August 1987 to July 1995.  He also has additional service in the Army Reserve.

This matter is on appeal before the Board of Veterans' Appeals (Board) from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for sleep apnea.  

In August 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was not afforded a VA examination in relation to his claim of service connection for sleep apnea.  VA treatment records show a 2009 diagnosis of sleep apnea.  Additionally, at the August 2013 hearing, the Veteran provided credible testimony that he experienced daytime fatigue while in service in the mid-1980s.  He also testified that his wife recalls him snoring during service.  A January 1988 service treatment record shows the Veteran complained of fatigue.  The record crosses the low threshold for triggering VA's duty to obtain an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his sleep apnea.  The claims folder and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  

The examiner should state whether it is as least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to service.  The examiner should address the Veteran's reports of experiencing fatigue while in service in the mid-1980s and the January 1988 complaint of fatigue x 1 week.  

2.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



